People v Berry (2014 NY Slip Op 08476)





People v Berry


2014 NY Slip Op 08476


Decided on December 4, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2014

Tom, J.P., Sweeny, DeGrasse, Feinman, Gische, JJ.


13651 9336/99

[*1] The People of the State of New York, Respondent,
vJames Berry, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (Elon Harpaz of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (David E.A. Crowley of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Renee A. White, J.), rendered June 26, 2012, as amended June 28, 2012, resentencing defendant to an aggregate term of 35 years, with 5 years' postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]), and we perceive no basis for reducing the term imposed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 4, 2014
CLERK